Citation Nr: 0402891	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  01-01 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right knee 
disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
with the United States Army Reserves (USAR) from March 1979, 
to August 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2000 rating action by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).                  


FINDINGS OF FACT

1.  By a January 1993 rating decision, the RO denied a claim 
of entitlement to service connection for the residuals of a 
right knee injury.  The appellant was provided notice of the 
decision and of his appellate rights.  He did not appeal.   

2.  Evidence received since the January 1993 denial, when 
considered in conjunction with all of the evidence of record, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim of service connection 
for a right knee disability.  

3.  The appellant does not have a right knee disability that 
is attributable to his period of ACDUTRA.   


CONCLUSIONS OF LAW

1.  Evidence received since the unappealed January 1993 
rating decision is new and material; the claim of service 
connection for a right knee disability is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).

2.  A right knee disability was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  New and Material Claim

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection will also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing ACDUTRA or from injury incurred or 
aggravated while performing inactive duty for training 
(INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).

By a January 1993 rating decision, the RO denied a claim of 
entitlement to service connection for the residuals of a 
right knee injury.  The appellant was provided notice of the 
decision and of his appellate rights but did not file a 
notice of disagreement.  Therefore, the January 1993 rating 
decision became final based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2003).  Once a 
decision becomes final, new and material evidence is required 
to reopen the claim which was denied.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
The definition of "new and material" evidence has recently 
been changed, but the new definition applies only to claims 
filed on or after August 29, 2001.  See 38 C.F.R. § 3.146 
(2003); see also 66 Fed. Reg. 45620 (2001).  The appellant's 
claim to reopen was filed in June 2000.  

The appellant's original claim of service connection for the 
residuals of a right knee injury was denied by the RO in a 
January 1993 rating decision on the basis that an in-service 
right knee injury was acute and transitory.  The RO also 
concluded that there was no evidence of record showing that 
the appellant had a right knee disability which was incurred 
in, or aggravated by, his period of active military service.  
The evidence of record prior to the January 1993 rating 
action included the appellant's service medical records, a 
copy of a Workmen's Compensation report, and a VA examination 
report, dated in October 1992.  

The appellant's service medical records show that in July 
1979, the appellant was treated after complaining of pain in 
his right knee for the past week.  Upon physical examination, 
there was no swelling, discoloration, or tenderness.  There 
was slight pain with movement.  The assessment was strained 
muscle of the right knee.  A second impression was of mild 
traumatic arthritis.  An x-ray of the appellant's right knee 
was interpreted as showing no significant radiographic 
abnormality.  The records also reflect that in July 1979, the 
appellant underwent a separation examination.  At that time, 
in response to the question as to whether the appellant had 
ever had or if he currently had a "trick" or locked knee, 
the appellant responded "no."  The appellant's lower 
extremities were clinically evaluated as "normal."  

A Workmen's Compensation report shows that in May 1992, the 
appellant slipped and fell at work, injuring his right knee.  
According to the report, following the injury, the appellant 
was examined and diagnosed with a medial collateral ligament 
strain of the right knee.  X-rays of the appellant's right 
knee were reported to be negative.   

In October 1992, the appellant underwent a VA examination.  
At that time, he stated that in July 1979, during basic 
training, he sought treatment for right knee pain.  The 
appellant indicated that following his discharge, he 
continued to experience chronic pain in his right knee.  He 
noted that in May 1992, he injured his right knee in an on-
the-job accident.  The appellant stated that he had not 
sought treatment for his right knee pain at any time 
following his discharge and prior to his May 1992 work 
related right knee injury.  He also noted that he had not 
lost any time from work due to his right knee pain, prior to 
his May 1992 injury.  Following the physical examination, the 
diagnosis was right knee pain, by history.  The examiner 
opined that the appellant's current right knee pain was not 
related to the right knee pain that he had in 1979.      

Evidence received subsequent to the January 1993 rating 
action consists of numerous VA and private medical statements 
and records, VA examination reports, dated in August 2000 and 
June 2003, and VA Medical Center (VAMC) outpatient treatment 
records. 

VAMC outpatient treatment records, from February to December 
1997, show intermittent treatment, including physical 
therapy, for the appellant's right knee pain.  The records 
reflect that in August 1997, the appellant had an x-ray taken 
of his right knee.  The x-ray was interpreted as showing a 
normal study of a right knee.   

A VA medical statement from G.M., M.D., Chief, Orthopaedic 
Surgery, dated in September 1998, shows that at that time, 
Dr. M. indicated that the appellant had been receiving 
treatment at the VAMC for a right knee condition.  Dr. M. 
stated that the appellant had had right knee discomfort for 
several years, particularly so in the last few.  According to 
Dr. M., the appellant's diagnosis was patellofemoral pain, 
secondary to moderate chondromalacia and symptomatic plica.  
Dr. M. reported that the appellant's physical examination 
demonstrated crepitation at the patellofemoral joint.  It was 
Dr. M.'s opinion that the appellant demonstrated 
patellofemoral arthritis, which would appear to date from an 
injury which occurred in 1979 while the appellant was in the 
military.   

In a Statement in Support of Claim dated in February 1999, 
the appellant stated that while he was in the military, he 
was hospitalized at Fort Lee for approximately two weeks for 
his right knee pain.  In August 1999, the RO requested all 
records pertinent to the appellant from the Kenner Army 
Health Clinic at Fort Lee, from the period of time from July 
10, 1979, to July 27, 1979.  The return response indicated 
that there were no records pertinent to the appellant at the 
Kenner Army Health Clinic.

In Mach 1999, the RO received VAMC outpatient treatment 
records, from February 1997 to November 1998.  The records 
reflect that in November 1998, the appellant underwent a 
right knee arthroscopy, with excision of the right medial 
plica.  The appellant's post-operative diagnosis was right 
symptomatic medial plica.      

In May 2000, the RO received VAMC outpatient treatment 
records, from March 1999 to January 2000.  The records showed 
continued intermittent treatment for the appellant's right 
knee pain.  

A VA statement from Dr. M., dated in March 2000, shows that 
at that time, Dr. M. indicated that the appellant had been 
receiving treatment at the VAMC for right knee pain of many 
years duration.  Dr. M. stated that according to the history 
provided by the appellant, the appellant developed discomfort 
in his right knee during basic training.  The appellant noted 
that he had had problems with right knee pain for two decades 
following onset.  Dr. M. reported that in November 1998, the 
appellant underwent a diagnostic arthroscopy and excision of 
the medial plica, without improvement of symptoms.  Dr. M. 
stated that a radiographic examination did not reveal any 
abnormality, and a magnetic resonance imaging (MRI) 
examination demonstrated an effusion, but no other 
abnormalities were observed.  According to Dr. M., it was the 
appellant's belief that his right knee discomfort developed 
while he was in the military.  Dr. M. indicated that that 
"may be the case."  Dr. M. reported that the appellant's 
claims file was not available for review in preparing his 
statement.  

In June 2000, the RO received a private medical statement 
from L.F.B., M.D., dated in April 2000.  In the statement, 
Dr. B. indicated that the appellant had a service related 
injury to his right knee, and had had arthroscopic surgery 
done on his right knee.  Dr. B. reported that the appellant 
continued to have recurrent pain, swelling, and limitation of 
motion of his right knee.  

In June 2000, the RO received private medical records from 
E.D.W., M.D., from October 1999 to May 2000.  The records 
show that in October 1999, the appellant underwent a physical 
evaluation for right knee pain.  At that time, the appellant 
stated that he had injured his right knee during basic 
training, and that following his injury, he experienced 
chronic right knee pain.  According to the appellant, he did 
not seek treatment for his pain until 1992.  Dr. W. noted 
that he did not have all of the appellant's records 
available, but that the appellant presented with selected 
arthroscopic pictures of his knee.  Dr. W. reported that the 
appellant also had office notes regarding previous 
evaluations at an outlying facility.  According to Dr. W., 
the appellant's arthroscopic pictures apparently demonstrated 
a medial plica which was noted and resected according to the 
office notes available.  Dr. W. stated that those pictures 
did not demonstrate any significant chondromalacia involving 
the patella or a meniscal injury.  He indicated that the 
apparent picture of the anterior cruciate ligament was also 
unremarkable.  Following the physical examination, Dr. W. 
diagnosed the appellant with the following: (1) chronic right 
knee pain; possible patellofemoral dysfunction, and (2) 
status post resection of medial plica.  Dr. W. noted that the 
appellant was concerned as to whether his present symptoms 
were related to the 1979 injury that he had described.  
According to Dr. W., he indicated to the appellant that it 
was 13 years between that particular injury and when he 
apparently sought treatment.  Dr. W. stated that it would 
therefore be very difficult to directly attribute the 
appellant's symptoms to that particular injury.  He indicated 
that certainly, direct trauma to the patella could be a 
significant factor in subsequent patellofemoral dysfunction 
and/or patellar chondromalacia.  The records also show that 
in May 2000, Dr. W. diagnosed the appellant with right knee 
patellofemoral dysfunction.          

In August 2000, the RO received private medical treatment 
records from Dr. B., from August 1999 to May 2000.  The 
records show intermittent treatment for the appellant's right 
knee pain.  According to the records, in October 1999, the 
appellant was diagnosed with internal derangement of the 
right knee.  

In August 2000, the appellant underwent a VA examination.  At 
that time, the examining physician stated that the 
appellant's claims file, along with other outside medical 
records, were reviewed.  The examiner stated that the 
appellant's service medical records showed that in July 1979, 
the appellant was treated for symptoms of one week of a 
spontaneous onset of right knee pain.  The appellant stated 
that he fell on his right knee during basic training and was 
subsequently hospitalized.  The appellant reported that 
following his discharge, he did not seek any medical 
treatment for his continuing right knee pain because he was 
unaware of any benefits for medical treatment.  The examiner 
noted that there was no evidence of any medical treatment for 
the appellant's right knee until a work-related right knee 
injury which occurred in May 1992.  According to the 
examiner, the private medical records from Dr. W. were 
reviewed.  The examiner noted that although Dr. W. stated 
that direct trauma to the patella could be a significant 
factor in subsequent patellofemoral dysfunction and/or 
patellar chondromalacia, Dr. W. also indicated that a review 
of the appellant's photographs made during the arthroscopy 
did not demonstrate any chondromalacia of the patella.  

Following the physical examination, the diagnosis was right 
patellofemoral knee pain.  The examiner opined that there was 
no relationship between the appellant's current right knee 
pain and his military service.  According to the examiner, it 
was more likely that there was a relationship between the 
appellant's current pain and his work-related right knee 
injury of 1992.  The examiner indicated that there was more 
compelling evidence in the record of a relationship between 
the appellant's right knee pain in 1992 from his work-related 
injury, rather than evidence in the record which ascribed the 
appellant's current knee pain to his military service.  The 
examiner noted that upon physical examination of the 
appellant's right knee, there was a one centimeter increased 
circumference of the right knee, and a one centimeter 
decreased circumference of the right thigh.  According to the 
examiner, both of those findings could be attributed to the 
arthroscopy that the appellant had undergone.  The examiner 
further stated that the arthroscopy photographs that were 
discussed in the record by Dr. W. described no chondromalacia 
of the patella.  The examiner indicated that certainly, if 
there had been an injury to the patellofemoral joint in 1979 
(or even perhaps in 1992), the arthroscopy and viewing of the 
articular cartilage would have shown some abnormality.  
According to the examiner, no abnormality was shown.   

In March 2002, the RO received a copy of a private magnetic 
resonance imaging report (MRI), dated in December 1999.  The 
December 1999 report shows that at that time, the appellant 
had an MRI taken of his right knee which was interpreted as 
showing a minimal effusion in the right knee, with no 
evidence for a cystic mass or other mass in the right knee.  


In March 2002, the RO received VAMC outpatient treatment 
records, dated in December 2000 and March 2001, which show 
continued treatment for the appellant's right knee pain.  The 
RO also received private medical records, dated in December 
2000, which reflect that at that time, the appellant was 
evaluated for complaints of right knee pain.  The appellant 
indicated that he had injured his right knee during service, 
and that following the injury, he had suffered from chronic 
right knee pain.  He noted that in 1998, he underwent a right 
knee arthroscopy in order to remove the plica.  Upon physical 
examination, the appellant's right knee collateral and 
cruciate ligaments were normal.  Patellar apprehension and 
chondromalacia tests were negative.  The examining physician 
noted that he had reviewed x-rays of the appellant's right 
knee, dated in October 2000, which were essentially negative 
for fracture, dislocation, or bony destructive or productive 
process.  The impression was chronic prepatellar bursitis of 
the right knee.    

A VA medical statement from Dr. M., dated in January 2003, 
shows that at that time, Dr. M. noted that the appellant had 
requested that he review the appellant's service medical 
records and VA medical records in order to provide an 
assessment of the appellant's right knee condition.  In this 
regard, Dr. M. stated that it had been documented that the 
appellant was evaluated at Fort Lee in July 1979 and was 
diagnosed with mild traumatic arthritis of the right knee.  
According to Dr. M., the only diagnostic test which was 
performed was an x-ray.  Dr. M. indicated that the MRI, dated 
in September 2002, showed not only a sprain of the lateral 
collateral ligament, but also a subarticular cyst on the 
medial condyle of the tibia.  Dr. M. noted that that cyst 
formation could have only occurred from an old injury.  
According to Dr. M., the "600 form" from the appellant's 
service medical records had had "PIT Student" stamped on 
the top.  Dr. M. reported that the record also showed that 
the appellant was given a medical discharge from the service 
and at that time was an inpatient at the Kenner U.S. Army 
hospital, located at Fort Lee.  Dr. M. requested that since 
no extensive testing was done after the appellant's initial 
injury in 1979, that the appellant's case be reassessed 
because his MRI findings were consistent with an old injury.  

In June 2003, the appellant underwent a VA examination.  At 
that time, the examining physician noted that he had reviewed 
the appellant's service medical records.  The appellant 
stated that he injured his right knee during basic training 
and was subsequently hospitalized for 17 days.  He indicated 
that following the injury, he experienced chronic right knee 
pain.  The examiner noted that an x-ray of the appellant's 
right knee was repeated and it was reported as showing no 
gross bone or joint changes when the radiologist compared it 
with a previous study dated in September 2002.  According to 
the examiner, an MRI of the appellant's right knee, dated in 
September 2002, was interpreted as showing a mild sprain of 
the lateral collateral ligament, with fluid between the 
iliotibial tract and lateral condyle of the femur, and a mild 
subarticular cyst on the medial condyle of the tibia.  
Following the physical examination and a review of the 
appellant's x-ray and MRI, the examiner diagnosed the 
appellant with mild right knee sprain.  The examiner opined 
that it was less likely than not that the appellant's current 
medical knee condition was the same as in service.  

In October 2003, a hearing was conducted at the RO.  At that 
time, the appellant testified that he had injured his right 
knee during service, and that following his injury, he 
experienced chronic right knee pain.  

A VA medical statement from Dr. M., dated in October 2003, 
shows that at that time, Dr. M. stated that he had reviewed 
the appellant's September 2002 MRI report.  According to Dr. 
M., the impression was the following: (1) mild sprain of the 
lateral collateral ligament with fluid between iliotibial 
tract and lateral condyle of femur, and (2) mild subarticular 
cyst on the medial condyle of the tibia.  Dr. M. opined that 
the subchondral cyst was an indication of an old trauma that 
had given to degenerative cyst formation.     

The Board has reviewed the evidence since the January 1993 
rating action and has determined that the VA medical 
statements from Dr. M., dated in September 1998, March 2000, 
January 2003, and October 2003, are both "new and 
material."  38 C.F.R. § 3.156.  The VA statements from Dr. 
M. are "new" in that they were not of record at the time of 
the RO's denial in January 1993.  Moreover, the statements 
are "material" because they are probative of the issue at 
hand, which is whether the appellant's right knee disability 
was incurred in, or aggravated by, active service.  In the VA 
statements from Dr. M., Dr. M. opines that the appellant's 
current right knee disability, diagnosed as patellofemoral 
arthritis and/or mild subarticular cyst on the medial condyle 
of the tibia, appeared to be related to his period of 
ACDUTRA, specifically to an in-service right knee injury.    

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  Thus, 
in light of the above, it is the Board's determination that 
the VA medical statements from Dr. M., dated in September 
1998, March 2000, January 2003, and October 2003, are both 
"new and material."  Such nexus opinions were not 
previously of record and as such, they tend to support the 
appellant's claim in a manner not previously shown.  
Accordingly, the appellant's claim for service connection for 
a right knee disability is reopened.  

B.  Service Connection Claim

In view of the Board's decision above, the appellant's claim 
for service connection for a right knee disability must be 
adjudicated on a de novo basis without regard to the finality 
of the prior decision.  

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

In the present case, regarding the issue of entitlement to 
service connection for a right knee disability, by a November 
2000 rating action, the RO denied the appellant's claim for 
service connection for a right knee disability.  Only after 
that rating action was promulgated did the RO provide notice 
to the claimant regarding the duty to notify him of the 
evidence he must provide, and the evidence that VA would 
obtain on his behalf.  That notice was provided in 
correspondence dated in June 2003.  However, the Board 
observes that there is no indication that there is additional 
evidence that has not been obtained and that would be 
pertinent to the present claim.  In addition, the appellant 
has been afforded the opportunity to present evidence and 
argument in support of the claim.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Moreover, the appellant was 
provided with a statement of the case, issued in January 
2001, and supplemental statements of the case, issued in June 
and November 2003, apprising him of VA actions in this case.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Board notes that in August 2000 and June 2003, the 
appellant underwent VA examinations which were pertinent to 
his service connection claim and included medical nexus 
opinions concerning his right knee disability.  The Board 
further observes that in this case, there is no outstanding 
evidence to be obtained, either by VA or the appellant.  
Consequently, the Board finds that VA did not have a duty to 
assist that was unmet.  The Board also finds that, in light 
of the above, the facts relevant to this appeal have been 
fully developed and there is no further action to be 
undertaken to comply with the provisions of the regulations 
implementing the VCAA.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held that the plain language of 38 U.S.C.A. § 
5103(a), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Id. at 11.  
Pelegrini further held that VA failed to demonstrate that, 
"lack of such a pre-AOJ-decision notice was not prejudicial 
to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by 
the Veterans Benefits Act of 2002, Pub. L. No. 107-330, 
§ 401, 116 Stat. 2820, 2832) (providing that "[i]n making 
the determinations under [section 7261(a)], the Court shall . 
. . take due account of the rule of prejudicial error")."  
Id. at 13.

Satisfying the strict letter holding in Pelegrini would 
require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render 
a rating decision promulgated prior to providing the 
appellant full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the appellant.  In other words, strictly 
following Pelegrini would require that the entire rating 
process be reinitiated from the very beginning.  That is, the 
claimant would be provided VCAA notice and an appropriate 
amount of time to respond before an initial rating action.  
Following the rating decision, the claimant would have to 
file a new notice of disagreement, a new statement of the 
case would be required, and finally, the submission of a 
substantive appeal by the claimant.  The prior actions of the 
appellant would be nullified by a strict reading of 
Pelegrini, and essentially place the appellant at the end of 
the line of cases waiting to be adjudicated.  

The Board does not believe that voiding the rating decision 
at issue is in this appellant's best interests.  Simply put, 
in this case, the claimant was provided every opportunity to 
submit evidence, and to attend a hearing at the RO before a 
hearing officer or before a Veterans Law Judge at the RO or 
in Washington, D.C.  He was provided with notice of the 
appropriate law and regulations.  He was provided notice of 
what evidence he needed to submit, and notice of what 
evidence VA would secure on his behalf.  He was given ample 
time to respond.  Hence, not withstanding Pelegrini, to allow 
the appeal to continue would not be prejudicial error to the 
claimant.  Under the facts of this case, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
[appellant] regarding what further evidence he should submit 
to substantiate his claim."  Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004).  

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided in effect and no additional 
pertinent evidence appears forthcoming.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant has 
sufficient notice of the type of information needed to 
support said claim and the evidence necessary to complete the 
application.  Therefore, the duty to assist and notify as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000, has been satisfied with 
respect to said issue on appeal.  Accordingly, appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Service connection may also be 
granted on the basis of a post-service initial diagnosis of a 
disease, where a physician relates the current condition to 
the period of service.  38 C.F.R. § 3.303(d); see also Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).  In such instances, 
a grant of service connection is warranted only when "all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred during service."  
38 C.F.R. § 3.303(d).  

More specifically, for purposes of VA claims, the law makes a 
clear distinction between those who have served on active 
duty and those who have served on active duty for training 
and inactive duty for training.  Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995).  A "veteran" is a person who served 
in the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  See 38 U.S.C.A. § 101(2) (West 2002); 38 
C.F.R. § 3.1(d) (2003).  The term "active military, naval, 
or air service" includes: (1) active duty, (2) any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty, and (3) any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  The Board notes that 38 
U.S.C.A. § 101(24) was recently amended by the Veterans 
Benefits and Health Care Improvement Act of 2000, Pub. L. No 
106-419, to include within the definition of "active duty" 
periods of inactive duty for training during which 
individuals become disabled or die from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
that occurred during such training.  38 C.F.R. § 3.6 was also 
amended to reflect this change.  66 Fed. Reg. 184, pp. 48558-
48561 (September 21, 2001).

Active duty for training is defined as full-time duty in the 
Armed Forces performed by Reserves for training purposes.  38 
U.S.C.A. § 101(22) (West 2002).  Inactive duty for training 
is defined as other than full-time duty performed by the 
Reserves.  38 U.S.C.A. § 101(23) (West 2002).  As previously 
stated, the appellant served on active duty for training 
(ACDUTRA) with the United States Army Reserves (USAR) from 
March 1979, to August 1979.  The record does not show that 
the appellant had active service other than ACDUTRA.  

To summarize, the appellant contends that during his period 
of ACDUTRA, he injured his right knee.  The appellant 
maintains that following the injury, he experienced chronic 
right knee pain.  In this regard, although the appellant's 
lay statements are competent to establish the occurrence of 
an injury, they are not competent evidence to establish the 
etiology of a current right knee disability.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Because he is not a physician, the appellant is not competent 
to make a determination that a current right knee disability 
is related to his period of ACDUTRA.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

After reviewing the evidence of record, the Board finds that 
the appellant's right knee disability is not the result of 
injury or disease incurred in, or aggravated by, his military 
service.  In this regard, the appellant's service medical 
records show that in July 1979, the appellant was treated 
after complaining of pain in his right knee.  At that time, 
the assessment was strained muscle of the right knee.  
However, although a clinical impression of mild traumatic 
arthritis was given, radiographic studies of the appellant's 
right knee at that time showed no significant radiographic 
abnormality.  In addition, although the appellant has 
contended that following his injury he was hospitalized for 
approximately two weeks at Fort Lee, the Kenner Army Health 
Clinic at Fort Lee indicated that there were no records 
pertinent to the appellant at the Kenner Army Health Clinic.  
Moreover, in the appellant's July 1979 separation 
examination, in response to the question as to whether the 
appellant had ever had or if he currently had a "trick" or 
locked knee, the appellant responded "no."  Importantly, on 
examination the appellant's lower extremities were clinically 
evaluated as "normal."  

The first post-service medical evidence of any right knee 
disability is in May 1992, more than 12 years after the 
appellant's separation from the military.  A Workmen's 
Compensation report shows that in May 1992, the appellant 
slipped and fell at work, injuring his right knee.  According 
to the report, following the injury, the appellant was 
examined and diagnosed with a medial collateral ligament 
strain of the right knee.  X-rays of the appellant's right 
knee were reported to be negative.           

The Board notes that the only evidence supporting the 
appellant's contention that his current right knee disability 
is related to his period of ACDUTRA, specifically his in-
service right knee injury, is the VA medical statements from 
Dr. M.  In this regard, the Board notes that in the September 
1998 statement from Dr. M., Dr. M. noted that current 
evaluation of the appellant's right knee showed crepitation 
at the patellofemoral joint, and it was Dr. M.'s opinion that 
the appellant's current patellofemoral arthritis appeared to 
date from an injury which occurred in 1979 while the 
appellant was in the military.  Dr. M. further indicated in a 
January 2003 statement that, upon a review of the appellant's 
service medical records, the appellant was evaluated at Fort 
Lee in July 1979 and was diagnosed with mild traumatic 
arthritis of the right knee.  However, the Board notes that 
as stated above, although the appellant's service medical 
records show that the appellant was clinically diagnosed with 
mild traumatic arthritis in July 1979 when he was treated for 
right knee pain, x-rays of the appellant's right knee taken 
at that time showed no significant radiographic abnormality.  
Moreover, current x-rays of the appellant's right knee are 
negative for arthritis.  A private medical record, dated in 
December 2000, shows that patellar apprehension and 
chondromalacia tests were negative.  In addition, x-rays of 
the appellant's right knee, dated in October 2000, were 
essentially negative for fracture, dislocation, or bony 
destructive or productive process.  

The Board further observes that in a January 2003 statement, 
Dr. M. indicated that the "600 form" from the appellant's 
service medical records had "PIT Student" stamped on the 
top, apparently referring to a patellar inhibition test 
(PIT).  However, the Board notes that upon a review of the 
Standard Form 600, dated in July 1979, from the appellant's 
service medical records, the form has "AIT Student" stamped 
on the top, and not "PIT Student" as claimed by Dr. M.  
Moreover, in the January 2003 statement, Dr. M. reported that 
the record also showed that the appellant was given a medical 
discharge from the service and at that time was an inpatient 
at the Kenner U.S. Army hospital, located at Fort Lee.  
However, the Board observes that there is no evidence of 
record showing that the appellant was given a medical 
discharge at the time of his separation from the military.  
Furthermore, as previously stated, in August 1999, the Kenner 
Army Health Clinic at Fort Lee indicated that there were no 
records pertinent to the appellant at the Kenner Army Health 
Clinic.  

Additionally, the Board recognizes that in the January 2003 
and October 2003 statements, Dr. M. indicated that the 
appellant's September 2002 MRI showed a subarticular cyst on 
the medial condyle of the tibia.  It was Dr. M.'s opinion 
that that cyst formation could have only occurred from an old 
injury.  However, the Board notes that although Dr. M. opined 
that the cyst was indicative of an old trauma, Dr. M. did not 
address the possible impact of the appellant's post-service 
work-related right knee injury in May 1992.  The Board 
further observes that although the September 2002 MRI shows a 
mild subarticular cyst on the medial condyle of the tibia, a 
December 1999 MRI was interpreted as showing a minimal 
effusion in the appellant's right knee, with no evidence for 
a cystic mass or other mass in the right knee.  Therefore, in 
light of the above, it is the Board's determination that the 
VA medical statements from Dr. M. are of decreased value in 
regards to the question as to whether the appellant's current 
right knee disability was incurred in, or aggravated by, his 
military service.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997); Hayes v. Brown, 5 Vet. App. 60, 69 (1993) 
(it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence).  
Accordingly, the Board finds that the VA medical statements 
from Dr. M. are of diminished probative value and are 
insufficient to show that the appellant's right knee 
disability was incurred in, or aggravated by, his period of 
ACDUTRA.     

By contrast, the Board attaches significant probative value 
to the conclusions reached by the VA examiners in the VA 
examination reports, dated in October 1992, August 2000, and 
June 2003.  In the October 1992 VA examination report, the 
examiner opined that the appellant's current right knee pain 
was not related to the right knee pain that he had in 1979.  
In addition, in the August 2000 VA examination report, the 
examiner noted that the appellant's claims file, along with 
other outside medical records, had been reviewed.  The 
examiner diagnosed the appellant with right patellofemoral 
knee pain and opined that there was no relationship between 
the appellant's current right knee pain and his military 
service.  Specifically, the examiner stated that it was more 
likely that there was a relationship between the appellant's 
current pain and his work-related right knee injury of 1992.  
Moreover, in the June 2003 VA examination report, the 
examiner noted that he had reviewed the appellant's service 
medical records.  Following the physical examination and a 
review of the appellant' x-ray and MRI, the examiner 
diagnosed the appellant with mild right knee sprain.  
Furthermore, the examiner opined that it was less likely than 
not that the appellant's current medical knee condition was 
the same as in service.   

Additionally, the Board also notes that as stated in the 
August 2000 VA examination report, after a review of the 
private medical records from Dr. W., the examiner noted that 
although Dr. W. stated that direct trauma to the patella 
could be a significant factor in subsequent patellofemoral 
dysfunction and/or patellar chondromalacia, Dr. W. also 
indicated that a review of the appellant's photographs made 
during the arthroscopy did not demonstrate any chondromalacia 
of the patella.  The examiner also noted that the arthroscopy 
photographs that were discussed in the record by Dr. W. 
described no chondromalacia of the patella.  The VA examiner 
indicated that if there had been an injury to the 
patellofemoral joint in 1979 (or even perhaps in 1992), the 
arthroscopy and viewing of the articular cartilage would have 
shown some abnormality.  According to the examiner, no 
abnormality was shown.  

Moreover, the Board notes that the private medical records 
from Dr. W. show that in October 1999, Dr. W. reported that 
he indicated to the appellant that it was 13 years between 
the appellant's in-service right knee injury and when he 
apparently sought treatment, and that it would therefore be 
very difficult to directly attribute his symptoms to that 
particular injury.  Thus, the Board gives significant weight 
to the opinions from the VA examiners from the appellant's VA 
examinations, dated in October 1992, August 2000, and June 
2003, because they are clearly based on a review of the 
entire record and because they are consistent with the 
available evidence, or absence thereof.  In other words, the 
conclusions reached by the VA examiners appear consistent 
with the lack of showing of any post-service right knee 
disability until many years after service.  

In conclusion, the evidence of record does not demonstrate 
that the appellant's right knee disability, currently 
diagnosed as right knee patellofemoral dysfunction and/or 
mild right knee sprain, was incurred in, or aggravated by, 
his period of active duty for training.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a right knee disability is denied.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



